United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-2210
                                    ___________

Robert Miller Pope,                      *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
United States of America,                *
                                         *      [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                            Submitted: December 14, 1998
                                Filed: December 30, 1998
                                    ___________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       After a jury found Robert Miller Pope guilty of conspiring to distribute
marijuana, in violation of 21 U.S.C. § 846, and of money laundering, in violation of
18 U.S.C. § 1956, we affirmed his convictions and sentence on direct appeal. See
United States v. Pope, 989 F.2d 506 (8th Cir. Mar. 11, 1993) (unpublished per curiam).
Pope then filed a 28 U.S.C. § 2255 motion raising five claims for relief, all of which
were rejected by the district court1 following a hearing. In this appeal from the denial
of his

      1
      The Honorable Warren K. Urbom, United States District Judge for the District
of Nebraska.
motion, the only issue before us is whether Pope&s counsel was ineffective for failing
to properly present at sentencing evidence of Pope&s allegedly minor role in the
offense, as grounds for a two-level reduction under U.S. Sentencing Guidelines
Manual § 3B1.2(b) (1997). We affirm.

       We conclude Pope&s ineffective-assistance claim fails. After specifically
considering the evidence Pope contends counsel should have offered at sentencing, the
district court reaffirmed its prior conclusion that Pope was not entitled to the role
reduction, see Strickland v. Washington, 466 U.S. 668, 687 (1984) (movant must show
both deficient performance and resulting prejudice), noting that Pope&s involvement
in the conspiracy was substantial, even if shorter in duration than that of other co-
conspirators, see United States v. Jones, 145 F.3d 959, 963 (8th Cir.), cert. denied, 67
U.S.L.W. 3322 (U.S. Nov. 9, 1998) (No. 98-6369); cf. United States v. Snoddy, 139
F.3d 1224, 1228 (8th Cir. 1998).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-